United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-2604NE
                                   _____________

Juneal D. Pratt,                         *
                                         *
                     Appellant,          * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Nebraska.
                                         *
Robert Houston,                          *       [UNPUBLISHED]
                                         *
                     Appellee.           *
                                   _____________

                            Submitted: February 24, 1999
                                Filed: March 3, 1999
                                 _____________

Before McMILLIAN, FAGG, and BEAM, Circuit Judges.
                          _____________

PER CURIAM.

      Juneal D. Pratt appeals the district court's denial of Pratt's petition for writ of
habeas corpus. A review of the record shows the district court's decision is clearly
correct. Because the appeal involves the straightforward application of settled
principles of law, a discussion of the issues will serve no useful purpose. We thus
affirm the district court without an extended opinion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.